DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: First load path 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Evenson et al (US5439310).
A joint system (fig. 1) for constructing orbital and extra-terrestrial structures comprising: 
a node receptacle (fig. 3 at 34) including a node surface (38, 52) and a finger receiver (44, 50, 52) projecting outwardly of the node surface (fig. 3); and 
a strut element (60) including a support member (fig. 3 at 32, 122, 30), a finger element (76) shiftably supported on the support member (figures 3 & 4 76 is shifted to fit in node receptacle), a shell system (84, 86, 68) shiftably supported (figures 3  & 4) on the support member and connected to the finger element (fig. 3), and an actuator (80, 82, 98, 90, 102 & 122) mounted to the support member (fig. 3) and operatively connected with the shell system (movement shown between figures 3 & 4), the actuator being operable to shift the finger element and the shell system into contact with the node receptacle (col. 2 ll 34-43), the finger element cooperating with the finger receiver to form a first load path (fig. 4) and the shell system cooperating with the node surface to form a second load path (fig. 4).
Claim 2 Evenson discloses that the first load path is isolated from the second load path (figures 3 & 4).
Claim 3 Evenson discloses that the first load path defines a tensile load (76 pulls on 50 in fig. 4) path and the second load path defines a compressive load path (62 and 38 press against each other in fig. 4).
Claim 15 Evenson discloses that the support member includes an externally threaded surface and the actuator including an internally threaded surface that cooperates with the externally threaded surface (see figures 3 & 8 at “threaded” components 74, 102, 104a/b/c, 106).
Claim 16 Evenson discloses that a strut member mechanically connected to the support member (figures 1 & 2 show struts being connected by Evenson’s invention).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Evenson et al (US5439310) in view of Krize et al.
Evenson does not disclose that the node receptacle includes a first electrical connector and the support member includes a second electrical connector.
Krize discloses that a receptacle includes a first electrical connector and that a support member includes a second electrical connector (figures 1, 8 & 9) for a joint and truss scaffolding system (abstract last sentence, ¶0006 & claim 9).
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to upgrade the node receptacle and shell system of Evenson to each include an electrical connector as taught by Krize. A motivation for this is well known in this art and would be to consolidate space by including wiring within scaffolding conduit.   
Claim 5 Evenson discloses (fig. 3) that the shell system includes a shell front (68, 70, 72), a shell back (84), and a shell cap (86), the shell front being coupled to the shell back (fig. 3).
Claim 6 Evenson discloses that the shell front includes a load surface (72) that selectively (figures 3 to 4) engages the node surface (52).
Claim 7 Evenson discloses that the load surface (72) includes one of a projection (fig. 3 shows 72 as projecting) and a recess and the node surface (52) includes another of a projection and a recess (fig. 3 shows 72 as projecting), the one of the projection and the recess on the load surface cooperating with the another of the projection and the recess on the node surface to establish a selected alignment of the strut element and the node receptacle (figures 3 to 4).
Claim 11 Evenson discloses that the actuator (80, 82, 98, 90, 102 & 122) is coupled to the shell system through the shell cap (fig.3 at 86).
Claim 14 Evenson discloses that the shell front is mechanically connected to the node receptacle (fig. 4).

Allowable Subject Matter
Claims 8-10 & 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649